20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 1 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 2 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 3 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 4 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 5 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 6 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 7 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 8 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 9 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 10 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 11 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 12 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 13 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 14 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 15 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 16 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 17 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 18 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 19 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 20 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 21 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 22 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 23 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 24 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 25 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 26 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 27 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 28 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 29 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 30 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 31 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 32 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 33 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 34 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 35 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 36 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 37 of
                                       114




                                                October 23
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 38 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 39 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 40 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 41 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 42 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 43 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 44 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 45 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 46 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 47 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 48 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 49 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 50 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 51 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 52 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 53 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 54 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 55 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 56 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 57 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 58 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 59 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 60 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 61 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 62 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 63 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 64 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 65 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 66 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 67 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 68 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 69 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 70 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 71 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 72 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 73 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 74 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 75 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 76 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 77 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 78 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 79 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 80 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 81 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 82 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 83 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 84 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 85 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 86 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 87 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 88 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 89 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 90 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 91 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 92 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 93 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 94 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 95 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 96 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 97 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 98 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 99 of
                                       114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 100
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 101
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 102
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 103
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 104
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 105
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 106
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 107
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 108
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 109
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 110
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 111
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 112
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 113
                                     of 114
20-30522-hcm Doc#56 Filed 10/23/20 Entered 10/23/20 12:47:09 Main Document Pg 114
                                     of 114
